Citation Nr: 1135361	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-12 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the claim of service connection for tinnitus, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for left carpal tunnel syndrome.

5.  Entitlement to service connection for right carpal tunnel syndrome.

6.  Entitlement to service connection for a left hand disability, to include degenerative joint disease of the left wrist.

7.  Entitlement to service connection for a right hand disability, to include degenerative joint disease of the right wrist.  

8.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Brian Bethune, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.  He also served in the U.S. Army National Guard from May 1973 to March 1990, with periods of Active Duty for Training (ACTDUTRA) during this time, and then he was transferred to the Individual Ready Reserve.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge during a March 2011 travel board hearing.  A transcript of the proceeding has been associated with the claims file.  

Additional evidence was received after the November 2009 supplemental statement of the case (SSOC) was issued.  On March 2011, the Veteran submitted a waiver of initial RO consideration of this evidence.  

This matter is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action is required.  


REMAND

Reasons to Remand:  To obtain the Veteran's National Guard treatment records; to obtain outstanding VA and private treatment records; and to provide a VA examination(s).

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran served on active duty from April 1964 to April 1968.  He then served in the U.S. Army National Guard from May 1973 to March 1990.  The Veteran contends that his bilateral knee disorders, bilateral carpal tunnel syndrome, bilateral hand disorders, and a left shoulder disorder resulted from years of physical conditioning during his Guard service.  Specifically, the Veteran testified at his Board hearing that he continually complained about and sought treatment for these disorders during his Guard service.  He also provided that in June 1978 he was involved in an accident while on ACTDUTRA which he claims resulted in his current tinnitus.  A copy of a June 1978 service treatment report provides that the Veteran injured his head and required medical attention.  While the Veteran's VA claims file contains his service treatment records while on active duty from April 1964 to April 1968, it does not contain his National Guard treatment records.  Thus, the RO should attempt to obtain and associate with the claims file the Veteran's complete National Guard treatment records.  

The Veteran submitted additional medical records from VA Medical Center in Dallas, Texas, dated in March 2010.  Because this matter must be remanded for further evidentiary development, the RO should obtain the Veteran's VA treatment records from March 2010 to the present.  

In addition, the law provides that VA shall provide the Veteran a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in- service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2002); see also 38 C.F.R. § 3.159(c)(4)(i).  

In this case, the Veteran has not been afforded a VA examination in connection with his claim for service connection for tinnitus.  During the pendency of the appeal, the Veteran has asserted that the onset of his tinnitus occurred following his June 1978 accident on ACDUTRA.  A June 1978 treatment note reflects that the Veteran sustained an open wound (laceration) of the left eyelid and nose and a closed fracture of the nose at that time.  The Veteran has submitted private treatment records indicating that he currently suffers from tinnitus.  He also testified during his March 2011 Board hearing that he has ringing in his ear.  

The Veteran's own lay statements that he has experienced ringing in his ears since service is competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  An etiological opinion regarding his tinnitus, however, is a medical matter requiring medical evidence for its support and resolution.  As such, a VA examination and medical opinion is necessary to determine the nature and etiology of the Veteran's tinnitus.  See McLendon, 20 Vet. App. 79.  
Further, the Veteran has not been afforded VA examinations in connection with his bilateral knee, bilateral carpal tunnel syndrome, bilateral hands, or left shoulder claims.  As provided above, the Veteran asserts that these disabilities were caused by the rigorous physical demands placed upon him during his National Guard service.  The Veteran contends that he continuously sought treatment for these disorders during this time.  The Veteran's post-service treatment records further show that the Veteran has been diagnosed with degenerative joint disease of the bilateral knees, bilateral wrists, and left shoulder, as well as bilateral carpal tunnel syndrome.  Therefore, if the evidentiary development above reflects that the Veteran sustained injury to, or sought treatment for, his bilateral knees, hands, wrists, or shoulder during a period of ACDUTRA, the Board finds that a VA examination and medical opinion is necessary for determining the nature and etiology of any knee, hand, wrist, and shoulder disorder that may be present.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Adjutant General, and any other appropriate location, to request the Veteran's complete National Guard treatment records.  As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken.  All efforts to obtain these records should be memorialized in the Veteran's claims file.

2. The RO should also obtain updated treatment records from the VA Medical Center in Dallas, Texas, from March 2010 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

3. The Veteran should be afforded a VA examination to determine the nature and etiology of his tinnitus.  The RO should provide the examiner with the summary of the Veteran's verified dates and types of service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including his National Guard treatment records, his post-service treatment records, and the lay statements and assertions.

The examiner should indicate when the disorder manifested and whether it is at least as likely as not that that the disorder is related to the June 1978 accident or any other injury or incident during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. If it is found that the Veteran suffered an injury to his knees, hands, wrists, or shoulder during a period of ACDUTRA or INACDUTRA, he should be afforded a VA examination to determine the nature and etiology of any current knee, hand, wrist, or shoulder disorders that may be present.  The RO should provide the examiner with the summary of the Veteran's verified dates and types of service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's National Guard treatment records, his post-service treatment records, and the lay statements and assertions.

The examiner should identify all current knee, hand, wrist, and shoulder disorders.  For each disorder identified, he or she should indicate when the disorder manifested and whether it is at least as likely as not that that the disorder is related to an injury suffered during a period of ACDUTRA or INACDUTRA.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


